PER CURIAM.
The court having received the October 27, 2016, order of the Supreme Court of Florida quashing this court’s opinion of October 23, 2013, and remanding the matter for reconsideration upon application of Westphal v. City of St. Petersburg, 194 So.3d 311 (Fla.2016), and finding that reversal is warranted in light of that opinion, the order of the Judge of Compensation Claims is REVERSED and this case is REMANDED for proceedings consistent with that opinion.
RAY, BILBREY, and JAY, JJ., concur.